Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 3-5 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/19, and is was made final in the Action dated 8/7/20.  Claims 12 and 14-15 were also restricted in the Action dated 8/7/20, and were previously withdrawn.
Newly submitted claims 18-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: there is two way distinctness between the features of “the axis of rotation is in a plane perpendicular to a light beam axis of the light beam” of claim 18, “the at least one light source is fixedly positioned with respect to a guide track element of a movement coupling unit which connects the at least one mirror element to a cutting depth setting unit” of claim 19, “the axis of rotation is fixedly positioned with respect to a guide track element of a movement coupling unit which connects the at least one mirror element to a cutting depth setting unit” of claim 20, “the axis of rotation is fixedly positioned with respect to a guide track element of a movement coupling unit which connects the at least one mirror element to the cutting depth setting unit” of claim 21, and “the axis of rotation is fixedly positioned with respect to a guide track element of a movement coupling unit which connects the at least one mirror element to a cutting depth setting unit” of claim 22, and the features of the previously elected groups/inventions.  For instance, None of these claims include “an exit point or an entry point of the cutting edge from or into the workpiece on a .  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 9925684, Sinzig et al., herein referred to as Sinzig, in view of USPN 6497168, Levine.
	Regarding Claims 1, 10-11, and 16-17, Sinzig discloses a cutting length display apparatus (fig 3, 10a) for a portable power tool (per present Claim 11) with a machining tool having a set cutting depth that is adjustable (portable machine tool 12a, col. 7, lines 15-30), comprising: (i) at least one display unit (14a/20a) having at least one light source (14a), configured to emit a wherein per Claim 16, the light beam intersects a reference plane at a position indicative of a cutting edge of the machining tool at the set cutting depth (col. 8, lines 10-30), the reference plane corresponding to a surface of a work piece configured to be machined by the machining tool at the set cutting depth (col. 8, lines 10-30), wherein per Claim 17, the at least one position corresponds to an entry point of the cutting edge into the workpiece on a workpiece surface of the workpiece (col. 2, lines 36-50), at which the machining tool, upon reaching the set cutting depth is configured to enter the workpiece in a manner decoupled from a displacement movement of the portable power tool on the workpiece surface of the workpiece (col. 2, lines 36-50, since the laser beam is disclosed as shining on a workpiece at a position aligned with, and thus corresponding with, where the tool cuts the workpiece, which includes where the tool enters and exits said work piece). 
Sinzig lacks a mirror unit configured to deflect the light beam onto the work piece, to display via the deflected light beam a position indicative of a cutting edge of the machining tool on said work piece, wherein the mirror unit has at least one mirror element that is mounted rotatably about an axis of rotation, the mirror unit configured to rotate in a movement dependent manner as the set cutting depth is adjusted, such that the mirror element deflects the light beam at the at least one position, and a movement of the cutting depth setting unit simultaneously rotates the mirror element.
Levine discloses a laser alignment system for a saw with rotating blade, like the rotating blade saw of Sinzig and of the present invention, and discloses that in such an apparatus it is wherein the mirror unit has at least one mirror element (reflecting surfaces 21) that is mounted rotatably about an axis of rotation (col. 2, lines 48-60), in order to provide a saw sighting device which is simple, cost effective, and easily retrofitted to existing saws having rotating blades (col. 3, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sinzig by including a mirror unit configured to deflect a light beam onto a work piece, to display via the deflected light beam a position indicative of a cutting edge of the machining tool on said work piece, wherein the mirror unit has at least one mirror element that is mounted rotatably about an axis of rotation, in order to provide a saw sighting device which is simple, cost effective, and easily retrofitted to existing saws having rotating blades, as taught by Sinzig.  
Examiner notes that in making this modification, such an artisan could easily attach the light source onto a portion of the Sinzig machine that is movable with the depth setting parts of the Sinzig apparatus in order to retain the dependent relationship between the depth setting element and the display apparatus of Sinzig.  Accordingly, the mirror unit as modified onto Levine would be operatively coupled to the cutting depth setting unit such that the mirror is configured to rotate in a movement-dependent manner as the set cutting depth is adjusted (since the mirror and the whole assembly the mirror is attached to would move with [and thus as] the depth is adjusted), and  simultaneously rotates (and moves) the mirror element (while the mirror is moved downwardly with the rest of the depth setting assembly, the mirror is also configured to rotate) such that the mirror element deflects the light beam at the at least one position since the member 20 is rotatably connected to the rotating arbor shaft, and the arbor shaft and the member 20 spin and are moved upward and downward depending on activated by the depth setting device).
	Regarding Claim 2, a relative pose of a part of the mirror unit with respect to the light source is changeable in order to change at least one reflection angle (since the mirror unit of Sinzig as modified by Levine rotates the pose of the mirror unit with respect to the light source changes and thus the reflection angle of the mirror changes as the mirror moves).
	Regarding Claim 8, the mirror element has a plurality of planar mirror surfaces that are arranged on the mirror element in the circumferential direction (Levine fig 5, planar reflecting surfaces 21).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sinzig in view of Levine and further in view of USPGPUB 20160103324, Arakawa. 
Regarding Claim 7, the Sinzig apparatus modified by Levine discloses all the limitations of Claim 6 as discussed above. 
Modified Sinzig lacks the mirror element having at least one convexly curved mirror surface on an outer contour (of the mirror surface).
Arakawa discloses an image projection device, which like the device of Sinzig includes a light source which reflects a laser beam onto a mirror in order to have the beam display a work surface, and discloses that in such an apparatus it is beneficial to have the mirror surface be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sinzig by having the surface of the mirror thereof be convex in order to beneficially allow the light to be displayed as a divergent beam with a small diameter as taught by Arakawa.

Allowable Subject Matter
Claim 9 was previously designated as being allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action dated (8/7/20) and to include all of the limitations of the base claim and any intervening claims. Applicant has amended the Claims to overcome the 35 USC 112 rejections.  However, the Claim remains objected to as being dependent upon a rejected base claim.
The following is a statement of reasons for the indication of allowable subject matter:  As noted above, the Sinzig apparatus as modified by Levine and Arakawa discloses all the limitations of Claim 7 as discussed above.  Sinzig also includes the display unit of Sinzig being moved based on the set cutting depth of the tool, via the coupling elements 72b of the depth setter of Sinzig being connected to the coupling elements 20b of the display unit of Sinzig.  However, Sinzig lacks the mirror coupling elements being a cable system, and the mirror element being made to rotate via the cable system to induce a rotational movement of the mirror element based on the set cutting depth of the machining tool, the rotational movement being less than one revolution of the mirror element about the axis of rotation. 
Several references found in non-cutting fields, disclose laser apparatuses in which certain moveable parts are connected via a cable or wire system to a laser and a rotating mirror assembly.  Specifically, Chelen discloses a laser pet toy and exerciser, which like the device of modified Sinzig and of the present invention uses a light source to reflect a laser beam onto a rotating mirror (col. 5, 38-55) and discloses that the rotation of the mirror may be induced via a cable connecting system (col. 5, 38-55).  However, Chelen and all of the other references found where a cable system interacts with a laser and mirror viewing system, lack any interaction with any kind of processing tool, and more relevantly with any kind of a depth gauge assembly, which is required by the present claims. Even though Chelen discloses that a work piece viewing assembly can be connected via a cable system to a mirror assembly, any attempt to combine this teaching to a depth gauge work processing tool would likely be in the realm of hindsight reasoning.  Other references which discloses wire connected systems with laser beam and mirror reflective assemblies include: USPNs/USPGPUBs 20070065195 (par 0005) and 4190890, abstract.  None of these references include such wire connected systems with laser beam and mirror reflective assemblies being connected to a workpiece processing apparatus nor a depth setting gauge in a manner which would obviate the subject matter of presently claimed Claim 9.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-2, 7-8, 10-11 and 16-17 have been considered but are not persuasive.  Applicant first argues that a prima facie obviousness has not been alleged since, according to Applicant, “Levine does not disclose a mirror element that rotates as the set cutting depth is adjusted to display, with a deflected at least one position indicative of a cutting edge of the machining tool at the set cutting depth.  If the light beam of Levine is aligned with the position of the blade it is indicative of such a position, as the term is best understood.    Further, as explained in more detail below, this indicative light beam also rotates as the set cutting depth is adjusted.
Applicant next argues that the arbor nut of Levine does not move with adjustment of the cutting depth, which is now clarified by the amended limitations which require that “the movement of the mirror to occur at the same time as the set cutting depth is adjusted”.  Applicant further correctly notes that the device of Levine does not teach rotating the arbor as any adjustment is made. In fact, Levine does not appear to teach any setting of a depth of cut.  While this is true of Levine, Sinzig is modified in view of Levine for the proposition of having a rotating mirror which rotates and has a light beam reflect therefrom while the mirror is rotating.  As noted in the previous action, and as noted above, when modified to include this rotating mirror assembly, the Sinzig device, which moves up and down to adjust the depth of the saw thereof, would also move the rotating mirror up and down since the mirror of Levine is attached to a part of the Levine device that is analogous to a part of the Sinzig device that in a movement- dependent manner as  the set cutting depth is adjusted, and  a movement of the cutting depth setting unit simultaneously rotates the mirror element (while the mirror element moves up and down with the remainder of the assembly as the depth is set and adjusted).  Such a modification would not require the apparatus of Levine to include a depth setting function since such a feature is already present in the base reference, Sinzig.
Applicant finally argues that reasons for obviousness have not been clearly articulated, specifically noting that
“Examiner argues that it would be obvious to modify the device of Sinzig by adding the light source and mirror of Levine and mounting the light source onto the ‘portion of the Sinzig machine that is movable with the depth setting parts of the Sinzig apparatus’ because the device of Levine is made to be easily retrofitted to existing saws. (Office Action at page 5). Levine actually teaches, however, that the mirror should be mounted on the saw arbor 22 so as to be easily retrofitted to existing saws. (Levine at column 2 lines 16-19). The Examiner has failed to explain how one of skill in the art would misunderstand the teaching of Levine and contrary to the teaching of Levine mount a rotating mirror on a completely different component than the one taught by Levine”.

In making this argument, Applicant seems to misconstrue Examiner’s modification, and reasoning therefore; both of which are clarified herein.  In the most recent Action, and in this Action, Examiner does propose “mounting the light source onto the ‘portion of the Sinzig machine that is movable with the depth setting parts of the Sinzig apparatus”, specifically, the mounting of the mirror onto the arbor shaft, which is taught by Levine, would be mounting the mirror element on a portion of the Sinzig machine that is movable with the depth setting parts of the Sinzig apparatus, since the arbor shaft moves with the other parts of Sinzig that are moved while a depth is adjusted.  Further such a mirror element would shine a light beam as taught by Levine, which is parallel but slightly offset from the saw blade, and which, as explained in the arguments above, still 
The following amendments to Claims 1, 10, and 16, drafted by the examiner would likely obviate the prior art rejections, and Applicant is invited to contact the Examiner to discuss these or similar amendments.   

1. (Currently amended) A cutting length display apparatus for a portable power tool with a machining tool having a set cutting depth that is adjustable, comprising: at least one display unit having (i) at least one light source configured to emit a light beam and (ii) a mirror unit configured to deflect the light beam onto a workpiece to be machined based on the set cutting depth of the machining tool, the at least one display unit configured to display, with the deflected light beam, at least one position indicative of a cutting edge of the machining tool, and along a desired cutting line of the tool, at the set cutting depth, wherein the mirror unit has at least one mirror element that is mounted rotatably about an axis of rotation, the at least one mirror element configured to rotate in a movement dependent manner [as] based on and during the adjustment of the set cutting depth [is adjusted] such that the mirror element deflects the light beam at the at least one position.

10. (Currently amended) A power tool, comprising: a cutting depth setting unit configured to adjust a set cutting depth of a machining tool; and at least one cutting length display apparatus that includes at least one display unit, the at least on display unit having: at least one light source configured to emit a light beam, and a mirror unit configured to deflect the light beam onto a workpiece to be machined based on the set cutting depth of the machining tool, the at least one display unit configured to display with the deflected light beam at least one position indicative of a cutting edge of the machining tool, and along a desired cutting line of the tool at the set cutting depth, wherein the mirror unit has at least one mirror element that is mounted rotatably about an axis of rotation, the mirror unit operatively coupled to the cutting depth setting unit in a movement-dependent manner such that a movement of the cutting depth setting unit simultaneously rotates the mirror element based on the adjustment of the set cutting depth, such that the mirror element deflects the light beam at the at least one position.

16. (Currently amended) A cutting length display apparatus for a portable power tool with a machining tool having an adjustable set cutting depth, comprising: a display unit having a light source configured to emit a light beam and a mirror unit configured to deflect the light beam based on the set cutting depth of the machining tool such that the light beam intersects a reference plane at a position indicative of a cutting edge of the machining tool, and along a desired cutting line of the tool at the set cutting depth, the reference plane corresponding to a surface of a workpiece configured to be machined by the machining tool at the set cutting depth, wherein the mirror unit has at least one mirror element that is mounted rotatably about an axis of rotation, the at least one mirror element configured to rotate  in a movement dependent manner [as] based on and as the set cutting depth is adjusted such that the mirror element deflects the light beam so as to intersect the reference plane at the position.

Examiner believes that there is support for these amendments on page 22 of the specification, and via fig’s 1-6.    

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724  


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                          07/15/2021